PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



PATRICIA A. HEIB,                               )
                                                )     CASE NO. 4:17CV360
              Plaintiff,                        )
                                                )
              v.                                )     JUDGE BENITA Y. PEARSON
                                                )
HOOBERRY & ASSOCIATES, INC.,                    )     MEMORANDUM OF OPINION &
                                                )     ORDER
              Defendant.                        )     [Resolving ECF No. 28]



       Pending before the Court is Defendant Hooberry & Associates, Inc.’s Motion for

Summary Judgment. ECF No. 28. Plaintiff Patricia Heib responded (ECF No. 29) and

Defendant replied (ECF No. 30). For the reasons that follow, Defendant’s motion is denied.

                                        I. Background

       Laurie Ann Nursing Home1 hired Plaintiff as its Director of Nursing on February 22,

2006. ECF No. 28-2 at PageID #: 161. During the hiring process, Plaintiff asked Laurie Ann

Nursing Home’s facility administrator, Kathy Kolesar, whether she would be provided with

retirement benefits through her employment. ECF No. 29-1 at PageID #: 188. Kolesar allegedly

informed Plaintiff that, though Laurie Ann Nursing Home did not offer retirement benefits to its




1
 Defendant sold Laurie Ann Nursing Home on November 30, 2017. ECF No. 28-2 at
PageID #: 161. It is unclear from the record when Defendant commenced ownership of
Laurie Ann Nursing Home.

                                                1
(4:17CV360)

employees, Plaintiff would instead be entitled to six months’ salary as severance pay after

accruing ten years of employment. ECF No. 28-4 at PageID #: 168-69.

       Plaintiff asked Kolesar to provide her with a writing memorializing the benefit. Id. at

PageID #: 170. Kolesar responded that Laurie Ann Nursing Home does not put this benefit in

writing. Id. Plaintiff did not ask any additional questions about Kolesar’s statement regarding

Plaintiff’s severance pay. Id. at PageID #: 169.

       Kolesar died in October 2016. ECF No. 28-2 at PageID #: 162. Shortly after Kolesar’s

death, the State of Ohio conducted a survey inspection of the nursing home facility. Id.

Defendant alleges that the inspection revealed issues with the quality of nursing and nursing

supervision resulting from Plaintiff’s poor performance. Id. Due to Plaintiff’s performance

issues, Laurie Ann Nursing Home terminated Plaintiff on December 30, 2016, over ten years

after she was hired. Id. Upon Plaintiff’s termination, Defendant offered Plaintiff a severance

payment in an amount substantially less than six months’ salary. ECF No. 11 at PageID #: 77.

Plaintiff rejected and returned the payment. Id.

                                     II. Standard of Review

       Summary judgment is appropriately granted when the pleadings, the discovery and

disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

to file affidavits or other similar materials negating a claim on which its opponent bears the

burden of proof, so long as the movant relies upon the absence of the essential element in the


                                                   2
(4:17CV360)
pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

failed to establish an essential element of his case upon which he would bear the ultimate burden

of proof at trial.” Guarino v. Brookfield Twp. Trustees, 980 F.2d 399, 403 (6th Cir. 1992).

       Once the movant makes a properly supported motion, the burden shifts to the non-moving

party to demonstrate the existence of a genuine dispute. An opposing party may not simply rely

on its pleadings; rather, it must “produce evidence that results in a conflict of material fact to be

resolved by a jury.” Cox v. Ky. Dep’t. of Transp., 53 F.3d 146, 150 (6th Cir. 1995). The

non-moving party must, to defeat the motion, “show that there is doubt as to [whether] the

material facts and that the record, taken as a whole, does not lead to a judgment for the movant.”

Guarino, 980 F.2d at 403. In reviewing a motion for summary judgment, the court must view the

evidence in the light most favorable to the non-moving party when deciding whether a genuine

issue of material fact exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587-88 (1986); Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970).

       The United States Supreme Court, in deciding Anderson v. Liberty Lobby, Inc., 477 U.S.

242 (1986), stated that in order for a motion for summary judgment to be granted, there must be

no genuine issue of material fact. Id. at 248. The existence of some mere factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment. Scott v. Harris, 550 U.S. 372, 380 (2007). A fact is “material” only if its resolution

will affect the outcome of the lawsuit. In determining whether a factual issue is “genuine,” the

court must decide whether the evidence is such that reasonable jurors could find that the


                                                  3
(4:17CV360)
non-moving party is entitled to a verdict. Id. Summary judgment “will not lie . . . if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. To withstand

summary judgment, the non-movant must show sufficient evidence to create a genuine issue of

material fact. Klepper v. First Am. Bank, 916 F.2d 337, 342 (6th Cir. 1990). The existence of a

mere scintilla of evidence in support of the non-moving party’s position ordinarily will not be

sufficient to defeat a motion for summary judgment. Id.

                                          III. Discussion

       Defendant moves for summary judgment on Plaintiff’s sole claim, for breach of contract.2

To establish a claim for breach of contract under Ohio law, a plaintiff must show (1) the

existence of a contract, (2) performance by the plaintiff, (3) breach by the defendant, and (4)

damage or loss to the plaintiff. Thomas v. Publishers Clearing House, Inc., 29 F. App’x 319,

322 (6th Cir. 2002). “To prove the existence of a valid contract, the plaintiff must prove all the

essential elements of a contract[.]” MMK Grp., LLC v. SheShells Co., LLC, 591 F. Supp. 2d 944,

963 (N.D. Ohio 2008). This includes a showing that both parties to the contract consented to its

terms, that there was a meeting of the minds, and that the contract is definite and certain.

Episcopal Ret. Homes, Inc. v. Ohio Dep't of Indus. Relations, 575 N.E.2d 134, 137 (Ohio 1991).

       “While the parties need not agree on every conceivable circumstance that might arise in




2
 Plaintiff’s Amended Complaint alleges causes of action for breach of contract and
violation of the Fair Labor Standards Act (“FLSA”). ECF No. 11. Plaintiff voluntarily
dismissed her FLSA claim (ECF No. 21), leaving only her breach of contract claim.


                                                 4
(4:17CV360)
order for a contract to exist, they must agree on the contract’s essential terms.” In re Estate of

Bohl, 60 N.E.3d 511, 520 (Ohio Ct. App. 2016) (quotation marks omitted). “Terms of an oral

contract may be determined from words, deeds, acts, and silence of the parties.” Kostelnik v.

Helper, 770 N.E.2d 58, 61 (Ohio 2002) (internal citations and quotation marks omitted). In a

contract not for the sale of goods, the essential terms are the parties to the contract and its subject

matter. Estate of Bohl, 60 N.E.3d at 520 (citing Mantia v. House, 900 N.E.2d 641, 643 (Ohio Ct.

App. 2008)). The essential terms are sufficiently certain if they provide a basis for determining

the existence of a breach and for giving an appropriate remedy. Mantia, 900 N.E.2d at 643

(citations omitted). However, “if the parties’ manifestations taken together as making up the

contract, when reasonably interpreted in the light of all the circumstances, do not enable the court

to determine what the agreement is and to enforce it without, in effect, making a contract for the

parties, no enforceable obligation results.” Litsinger Sign Co. v. American Sign Co., 227 N.E.2d

609 (Ohio 1967).

       Defendant argues Plaintiff cannot raise a genuine issue of material fact as to the existence

of an enforceable oral agreement. Specifically, Defendant contends the offer of severance pay

Kolesar allegedly made to Plaintiff was not definite enough to act as the basis for an enforceable

contract. ECF No. 28-1 at PageID #: 158. Defendant asserts that Kolesar’s “alleged promise

was only discussed in the context of retirement” and that there was “no promise or discussion

about severance under circumstances where Plaintiff was terminated for cause or otherwise

involuntarily discharged.” Id.




                                                   5
(4:17CV360)
       Kolesar’s statement, viewed in the light most favorable to Plaintiff, establishes the

essential terms of an offer, upon which Plaintiff accepted. Kolesar’s offer to Plaintiff was made

on behalf of Laurie Ann Nursing Home and is an offer of severance payment of six months’

salary in return for ten years of employment, to be paid upon her separation from employment.

Kolesar’s statement, therefore, identifies the parties to the contract and the subject matter of the

contract. Though the offer does not explicitly provide a means for acceptance, offers of

severance pay may be accepted by compiling the service time necessary for the severance benefit

to vest. See Bolling v. Clevepak Corp., 484 N.E.2d 1367, 1374 (Ohio Ct. App. 1984) (offer of

severance pay accepted by remaining in employment with knowledge of the severance policy).

Plaintiff remained employed by Laurie Ann Nursing Home for over ten years. ECF No. 28-2 at

PageID #: 162.

       Defendant, by arguing the interpretation of the agreement in an attempt to show that no

enforceable contract exists, misses the mark. A contract that is definite as to the agreement’s

essential terms is binding and enforceable. McCarthy, Lebit, Crystal & Haiman Co., L.P.A. v.

First Union Mgt., Inc., 622 N.E.2d 1093, 1098 (Ohio Ct. App. 1993). The interpretation of an

enforceable but ambiguous contract3 is a question of fact. Manley v. Plasti Line, Inc., 808 F.2d

468, 471 (6th Cir.1987) (“[D]isputed questions of contractual intent are considered factual issues


3
 When a contract is ambiguous, the Court may enter summary judgment when “extrinsic
evidence leaves no genuine issue of material fact and permits contract interpretation as a
matter of law.” Averill v. Gleaner Life Ins. Co., 626 F.Supp.2d 756, 761 (N.D.Ohio
2009) (Carr, J.) (citing Int’l Union, United Auto Aerospace and Agr. Implement Workers
of Am. v. BVR Liquidating, Inc., 190 F.3d 768, 772 (6th Cir. 1999)). Defendant only
argues that an enforceable contract does not exist. It does not argue that the contract is
susceptible to only one interpretation.

                                                  6
(4:17CV360)
which are precluded from summary resolution.”); see also Averill v. Gleaner Life Ins. Soc., 626

F. Supp. 2d 756, 763 (N.D. Ohio 2009) (“[I]f the contract remains ambiguous, then the intent of

the parties becomes a question of fact[.]”). Plaintiff has identified and evidenced the essential

terms of the agreement. Defendant’s alternate interpretations of Kolesar’s statement raises

questions of fact that should be decided at trial.

       Finally, Defendant argues that no meeting of the minds ever occurred, pointing to a

number of extrinsic facts in support. Laurie Ann Nursing Home did not have a policy of offering

terminated employees six months’ severance pay. ECF No. 28-2 at PageID #: 162. The

purported severance pay policy was never put into writing. ECF No. 28-1 at PageID #: 159.

Moreover, Plaintiff cannot identify another employee who received a similar offer of severance

pay. Id. Defendant concludes that “[t]he record simply does not support that a genuine issue of

material fact exists that a true meeting of the minds existed.” Id.

        “Whether there has been a . . . meeting of the minds is a question of fact to be

determined from all the relevant facts and circumstances.” Advance Sign Grp., LLC v. Optec

Displays, Inc., 722 F.3d 778, 784 (6th Cir. 2013) (interpreting Ohio law). A meeting of the

minds requires an objective manifestation of mutual assent, demonstrable through actions such as

a promise or performance. Id.; 216 Jamaica Ave., LLC v. S & R Playhouse Realty Co., 540 F.3d

433, 440 (6th Cir. 2008).

       Viewing Plaintiff’s testimony of her meeting with Kolesar in the light most favorable to

Plaintiff, Kolesar promised Plaintiff six months’ severance pay, vesting upon ten years’

employment with Laurie Ann Nursing Home. Plaintiff manifested her assent through her


                                                     7
(4:17CV360)
continued employment with Laurie Ann Nursing Home. Though the facts identified by

Defendant may be relevant in assessing the credibility of Plaintiff’s testimony that Kolesar

actually made such a promise, they do not show that no meeting of the minds occurred. See

Verrett v. Chrysler Corp., 194 F.3d 1315, at *3 (6th Cir. 1999) (table) (in interpreting Michigan

contract law, finding that, though “subsequent correspondence between the parties may well

undermine the credibility of Verrett’s and Sullivan’s testimony as to the existence or terms of the

oral agreement, but this is a factual issue for the jury.”).

        Because Plaintiff has raised a genuine issue of material fact as to the existence of an

enforceable oral contract, summary judgment is inappropriate.

                                           IV. Conclusion

        For the foregoing reasons, the Court denies Defendant’s motion for summary judgment.



        IT IS SO ORDERED.



    May 3, 2019                                   /s/ Benita Y. Pearson
Date                                            Benita Y. Pearson
                                                United States District Judge




                                                   8
